       Case 4:20-cv-00045-AW-MAF Document 6 Filed 04/23/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

STATE OF FLORIDA,
       Plaintiff,
v.                                              Case No. 4:20-cv-45-AW-MAF
ARIES OBA EL,
     Defendant.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

       I have considered the magistrate judge’s March 13, 2020 Report and

Recommendation. ECF No. 4. No objections have been filed. I have determined the

Report and Recommendation should be adopted. This case is DISMISSED, and the

clerk will close the file.

       SO ORDERED on April 23, 2020.

                                    s/ Allen Winsor
                                    United States District Judge
